Citation Nr: 1714583	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-36 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee chondromalacia.   


REPRESENTATION

Appellant represented by:	James N. Guin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appellant in this case is the Veteran's surviving spouse, who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A that allows substitution following the death of a claimant who dies on or after October 10, 2008); 79 Fed. Reg. 52977 (September 5, 2014) (codified at 38 C.F.R. § 3.1010 (2014)).  Under this statute, an eligible person may  substitute for the veteran in a "pending claim": a claim filed by the veteran that is still awaiting a decision from the Agency of Original Jurisdiction (AOJ)  or Board at the time of the veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 CFR § 3.1010.  Such a request must be filed not later than one year after the date of the veteran's death.  38 U.S.C.A. § 5121A.  A person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ."; the veteran's spouse is one such person.  Id.; U.S.C.A. § 5121(a).  In September 2016, the appellant filed a request to substitute for the Veteran in the claim under appeal at the time of his death.  Because this request was filed within a year of the Veteran's September 2016 death, the claim listed on the first page of this decision is properly before the Board, with the appellant substituting for the deceased veteran.

The appellant testified at a hearing before the Board in January 2017; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to provide the appellant an opportunity to submit or authorize VA to obtain private medical records.  In reviewing VA medical center (VAMC) records, the Board noted reference to a private provider, potentially a Dr. [redacted], who diagnosed and treated the Veteran's osteoarthritis of the knees, as referenced in an August 2006 VAMC treatment note.  Such treatment records have not been associated with the claims file and the appellant should be given an opportunity to provide them on remand.

Furthermore, a VA medical opinion is necessary to address whether the Veteran's diagnosed right knee conditions were aggravated beyond their natural progression by his service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of this claim, to include records from Dr. [redacted].  Based on the appellant's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file.

2.  Request a VA medical opinion.  Based on review of the record, the opinion provider should respond to the following:

a)  Identify all right knee conditions present during the claims period (i.e. from January 2008), to include osteoarthritis and meniscal tear.

b)  Opine whether it is at least as likely as not that each right knee condition present during the claims period had been aggravated (that is, permanently worsened) beyond its natural progression by service-connected left knee chondromalacia.

A full rationale (i.e. basis) for all expressed opinions must be provided, preferably citing to evidence in the file supporting the responses and concluding opinions.  

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




